Citation Nr: 0806790	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-38 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of non-service-connected pension 
benefits to the annual rate for a married veteran who is 
living with or reasonably contributing to the support of his 
spouse.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had honorable active service from February 1952 
to February 1955.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision letter dated in May 2005 by the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran does not live with his spouse and is 
estranged from his spouse.

2.  There is no evidence to show that the veteran has 
provided reasonable support for his spouse from September 
2004 forward.

3.  As the guardian of the veteran's spouse, the veteran's 
step-daughter has provided credible evidence that the veteran 
has not provided reasonable support for his spouse from 
September 2004 forward.


CONCLUSION OF LAW

The criteria for restoration of non-service-connected pension 
benefits to the annual rate for a married veteran who is 
living with or reasonably contributing to the support of his 
spouse are not met.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.23(d), 3.60 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Because this case involves a reduction in pension, special 
notice provisions were properly applied in adjudication of 
this case.  See 38 C.F.R. § 3.105(h).  The Board finds that 
to the extent the VCAA applies in the present case (this does 
not appear to be an area of settled law), application of 38 
C.F.R. § 3.105 fulfilled the requirements of the VCAA under 
the facts of this specific case, both in purpose and as to 
the specific requirements of the VCAA.  In a December 2004 
letter, the Pension Center informed the veteran that it had 
received information which indicated that he had not been 
contributing to the support of his spouse since July 1996.  
The RO notified the veteran that based on the information 
that he and his spouse were living apart and that he was no 
longer making reasonable support contributions, his pension 
would be reduced by the additional amount he had been 
receiving based on living with or supporting his spouse.  The 
veteran was informed that in order to support a claim for 
continued receipt of the higher level of pension he had been 
receiving, he would have to inform VA of his support of his 
spouse.  He was informed that evidence supporting such a 
claim could consist of a statement from his spouse, or from 
any of the nursing homes where his spouse had resided showing 
payments received from him including dates and amounts 
received.  The veteran was provided 60 days before his 
pension would be reduced, to allow time for him so submit new 
evidence showing that VA should not take its proposed action.  
He was informed that he could submit evidence in person, by 
mail, or through an accredited representative.  He was 
informed that he could also submit his evidence after the 60 
days, but that VA may take the proposed action if the new 
evidence had not been received in 60 days.  He was further 
informed that VA would continue to carefully consider any 
evidence even if it was received after 60 days.  

This notification was provided to the veteran prior to the 
Pension Center's taking action with respect to the veteran's 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran was informed that he would need to provide 
information regarding his support of his spouse.  He was not 
told what part of the evidence VA would seek to provide, 
because under the facts of this case the burden of production 
of evidence and information showing he had provided 
reasonable support of his spouse was upon him.  The letter 
was sufficient to provide him notice to submit any relevant 
evidence in his possession, since the letter described the 
types of evidence that were relevant and requested that he 
provide such evidence in his possession.  In any event, his 
declination to provide any requested evidence, as discussed 
below, renders any defect in this aspect of notice 
inconsequential.  As a result, the Board finds that all four 
elements of required VCAA notice have been satisfied.

In a letter dated in January 2005, the veteran indicated that 
he did not know where his spouse was currently residing, 
alleging that his step-daughter had kept his spouse hidden 
from him and his family while she looked after his spouse at 
various nursing homes.  He generally alleged that his step-
daughter was lying to VA for the purpose of hurting him.  He 
declined to provide the requested information and evidence, 
stating about his claim and his step-daughter, "I don't 
stand a chance and my saying won't mean anything.  She's set 
me up for all of this, knowing I don't have a leg to stand on 
and no proof."

Because the veteran has been informed of the type of evidence 
and information that would support his claim, and has 
declined to provide any such information and evidence and has 
further conceded that he has no proof, any further notice or 
assistance in this matter is futile.  Further, his lack of 
cooperation in development of the claim is a factor in the 
Board's determination to make a determination based on the 
current record.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  No additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.  There has been no 
prejudice to the appellant that would warrant a remand, and 
his procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran has acknowledged 
actual notice of the type of evidence and information that 
would support his claim and specifically declined to provide 
any such information or evidence.  To the extent there may be 
any arguable technical deficiency in the notice provided, the 
purpose of the VCAA has not been frustrated.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  The veteran 
has actual knowledge of what was needed to substantiate his 
claim, has not cooperated in providing any such additional 
information or evidence, and has conceded that no such proof 
exists.  As a result, it is reasonably certain that any 
additional notification or assistance efforts would be futile 
and impracticable.  Any arguable technical defect in the 
notice and assistance provided to him was non-prejudicial. 

Factual Analysis

The veteran appeals a May 2005 decision of the Pension Center 
that reduced his rate of non-service-connected pension.  
Effective September 2004, the Pension Center reduced his 
pension from the rate for a veteran who lives with or 
reasonably contributes to the support of his spouse, to the 
lower rate afforded a married veteran who is not living with 
his spouse and does not reasonably contribute to the support 
of his spouse.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23(d), 
3.60. 

In a letter received in August 2004, the veteran's step-
daughter informed VA that the veteran has been separated from 
his spouse for many years, and that the veteran had not made 
reasonable contributions toward his spouse since.  The 
veteran's step-daughter submitted a letter of guardianship, 
indicating that she was qualified and afforded guardianship, 
effective August 2003, over the veteran's spouse, who was 
adjudicated incapacitated and disabled.  

In November 2004, the Pension Center contacted the step-
daughter by phone and she reiterated her contentions, adding 
that the veteran's spouse ran away from him in July 1996 
because he had neglected her, and that he had never provided 
support for her since that time.  

The assertions of the veteran's step-daughter are credible 
and based on personal knowledge.  Although the veteran 
generally accuses her of lying, her assertions are consistent 
with the record, have not been specifically contradicted by 
the veteran.  

In December 2004, the veteran was provided notice of a 
proposed rating determination to reduce his non-service-
connected pension based on the information received from his 
step-daughter.  The letter proposed to reduce the veteran's 
non-service-connected pension to the level for a veteran who 
is not living with his spouse and is not providing reasonable 
support for his spouse, effective August 1996.  See 38 
U.S.C.A. §§ 1521(b) and (c).  The December 2004 notice to the 
veteran provided all material facts and reasons for the 
proposed reduction.  38 C.F.R. § 3.105(h).  Specifically, he 
was informed that his step-daughter had informed VA that he 
was not living with or providing reasonable support for his 
spouse.  The notice provided the veteran the required 60-
days' notice of the proposed reduction in his non-service-
connected pension benefits and the opportunity to provide 
information and evidence as to why the Pension Center should 
not take the proposed action.  See 38 C.F.R. § 3.105(h).  

In a letter dated in January 2005, the veteran indicated that 
he did not know where his spouse was currently residing, 
alleging that his step-daughter had kept his spouse hidden 
from him while his spouse resided at various nursing homes.  
He generally alleged that his step-daughter was lying to VA.  
He declined to provide the requested information and 
evidence, stating of his claim and his step-daughter, "I 
don't stand a chance and my saying won't mean anything.  
She's set me up for all of this, knowing I don't have a leg 
to stand on and no proof."

Based on the statements of the veteran's step-daughter, and 
the veteran's acknowledgement in January 2005 that he did not 
know where his spouse resides, the Board finds that the 
veteran and his spouse are estranged.  See 38 C.F.R. 
§§ 3.23(d), 3.60 (stating that for purposes of determining 
entitlement to pension under 38 U.S.C.A. § 1521, a person 
shall be considered living with his or her spouse even though 
they reside apart unless they are estranged).  The Board 
finds the veteran's January 2005 assertion that the step-
daughter is hiding his spouse from him and the rest of his 
spouse's family is not credible.  A nursing home is not a 
stealth location, and if the veteran and his spouse were not 
estranged he would have kept better track of the whereabouts 
of his spouse.   

In the May 2005 decision on appeal, the Pension Center 
reduced the veteran's rate of non-service-connected pension 
from the rate for a veteran who lives with or reasonably 
contributes to the support of his spouse, to the lower rate 
afforded a married veteran who is not living with his spouse 
and does not reasonably contribute to the support of his 
spouse.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23(d), 3.60.  
Affording the veteran all benefit of the doubt, the RO ended 
the veteran's higher rate of pension only as of September 
2004, instead of ending the higher rate of pension benefits 
effective of August 1996 as previously proposed.

Since May 2005, the veteran has provided correspondence 
alleging that he supported his spouse in the past, but has 
provided no evidence indicating that he has provided any 
financial support for his spouse for the period relevant to 
this appeal, from September 2004 forward.  The allegations of 
the veteran's step-daughter are well-articulated and 
consistent with other evidence of record.  The Board finds 
that the veteran's step-daughter's July 2004 statement with 
associated documents, and the information she provided to VA 
by telephone in November 2004, carry greater probative weight 
and are more credible than the statements of the veteran.  
.
The veteran has not provided any information or evidence to 
demonstrate entitlement to non-service-connected pension at 
the rate designated for veterans who live with a spouse or 
provide reasonable support for a spouse for the period from 
September 1, 2004, forward.  Further, he has conceded that no 
such proof exists.  The allegations and information received 
from the veteran's step-daughter are credible, as described 
above.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to restoration of non-service-connected-
pension benefits to the annual rate for a married veteran who 
is living with or reasonably contributing to the support of 
his spouse.  He has refused to come forward with any specific 
evidence relevant to his appeal that would establish 
entitlement to the benefit sought or counter the information 
and evidence provided by his step-daughter.  The veteran's 
lack of credibility and lack of cooperation in providing 
specifically requested information and evidence relevant to 
this matter are factors in the Board's decision to adjudicate 
the claim based on the current record.  Because the 
preponderance of the evidence is against the claim, 
restoration to the higher rate of pension from September 2004 
forward is not warranted.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to restoration of non-service-connected pension 
benefits to the annual rate for a married veteran who is 
living with or reasonably contributing to the support of his 
spouse is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


